Marshall, J.
(dissenting) : I dissent from paragraph 9 of the syllabus and the corresponding portion of the opinion. The duties placed on the secretary of the board of agriculture by the act in question are administrative. A writ of certiorari from any court to the secretary will transfer the proceedings before him to the court granting the writ. When these proceedings reach the court they will then be presented to the court in the same manner in which they were presented to the secretary. If the proceedings were administrative before the secretary, they will continue to be administrative before the court. In certiorari there is continuity of proceedings from the time they are instituted before the subordinate tribunal or official until they are finally determined in court. The court can not determine administrative matters, and for that reason will be without jurisdiction. In 5 R. C. L. 258, the author says:
“The courts are unanimous in holding that the writ of certiorari will lie to review only those acts which are judicial or quasi-judicial in their nature.”
If the proceedings are judicial when certified to the court on certiorari, they must have been judicial before the secretary, and the secretary was without authority to entertain them.
Without section 6, the act remains a complete and systematic whole, and can be administered according to its every intent and purpose; and any person injured by any act of the secretary has a right of action in any court of competent jurisdiction. But new proceedings must be commenced. Those before the secretary have ended. Those in the court are separate and apart from those before the secretary. The secretary will act in his administrative capacity. The courts will act in their j udicial capacity.
Since the decision in The State v. Johnson, 61 Kan. 803, 60 Pac. 1068, this court has adhered to the principle that under our constitution there is as complete a separation of legislative, executive and judicial powers of the government as is possible. In my judgment, section 6 of the act violates that principle.